UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1491


PATRICK O. CHRISTIAN,

                      Plaintiff – Appellant,

          v.

JAMES TOWNSEND; RODNEY     MOORE;   DANIEL   E.   BAILEY,   JR.;
ROBERT B. NIPPER,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:11-cv-00140-RJC-DSC)


Submitted:   September 29, 2011           Decided:   October 4, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick O. Christian, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Patrick    O.    Christian       appeals    the   district      court’s

order dismissing his 42 U.S.C. § 1985 (2006) complaint under 28

U.S.C. § 1915(e) (2006).           We have reviewed the record and find

that   this    appeal    is    frivolous.        Accordingly,       we    dismiss   the

appeal     for    the    reasons     stated        by     the   district       court.

Christian v.       Townsend,      No.      3:11-cv-00140-RJC-DSC            (W.D.N.C.

Apr. 8, 2011).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the     court   and    argument       would    not   aid   the    decisional

process.



                                                                            DISMISSED




                                           2